IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0596
                            Filed January 10, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CLEOTHA CHAIRSE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P. Van Marel,

District Associate Judge.



      A criminal defendant appeals his sentence after pleading guilty to the

offense of driving while barred. AFFIRMED.



      Shawn Smith of Shawn Smith Attorney at Law, P.L.L.C., Ames, for

appellant.

      Thomas J. Miller, Attorney General, and Sheryl A. Soich, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                           2


POTTERFIELD, Judge.

       Cleotha Chairse appeals his sentence following a guilty plea to driving while

barred, in violation of Iowa Code section 321.561 (2016). On appeal, Chairse

claims the district court abused its discretion in failing to consider mitigating factors

and ordering his sentence to run consecutively to another two-year sentence of

incarceration previously imposed instead of concurrently. We find the district court

did not abuse its discretion and affirm the sentence imposed.

       I. Background Facts and Proceedings.

       In March 2017, Chairse pled guilty to driving while barred.             Both the

prosecutor and Chairse requested his sentence be served concurrently with a two-

year term already imposed for operating while intoxicated.           The district court

ordered Chairse’s sentence to run consecutively. Regarding its decision to impose

a consecutive term of imprisonment, the court stated:


              Well, Mr. Chairse, the purpose of sentencing you here today
       is to do two things. It’s meant to rehabilitate you and to protect our
       community from further offenses from you. I think what this sentence
       needs to do, Mr. Chairse, is to make you understand what the
       consequences are when you violate the laws of the State of Iowa and
       when you make poor decisions. I should not have to tell you that
       given your criminal record you should know that when you violate the
       law there are going to be serious consequences. You’ve been in
       prison a couple of times. You hadn’t even been out of prison very
       long before you committed this offense. Mr. Chairse, you need to
       make a decision about what kind of a future you want to have; and if
       you don’t want to spend your life in and out of jails and prisons, you
       need to change the way you make decisions because if you don’t,
       the consequences are going to be severe.
              Your criminal record now is so bad that you’re not going to be
       given probation or breaks by any judges from now on. When you
       violate the law, you are going to probably receive the maximum
       sentence every time because you just apparently cannot learn that
       when you violate the laws of the State of Iowa or any other state,
                                           3


       there are serious consequences. You either can’t learn that or you
       don’t care what the consequences are.
               I hope, Mr. Chairse, that you want to be a productive member
       of your community. I hope that you want to be a good father. I hope
       that you want to go out there and have some success with your life.
       But until you change the way you make decisions, that’s not going to
       happen.
               Mr. Chairse, when you drove while barred this last time, you
       knew you were on parole.[1] You knew you’d been convicted of
       driving while barred before, and you knew there were going to be
       serious consequences and yet you drove anyway. You are going to
       receive a two-year prison term. There is just no question about that.
       The only question is, do I order this to be served concurrent or
       consecutive to the case where you’re having—I am assuming you’re
       having your parole revoked.
               Mr. Chairse, I am going to order this sentence to be served
       consecutively, not concurrently. It seems to me if I order it
       concurrent, you’re not suffering any consequences for committing a
       brand new criminal offense as an aggravated misdemeanor. I know
       that’s not what you want to hear, Mr. Chairse; but maybe after you’re
       in prison long enough, which really won’t even be that long—but
       hopefully after you’re in prison for this period of time you’ll decide
       you’re tired of being in prison, you’re tired of being in jail, and you
       want to go out and make something of yourself.
       Chairse now appeals.

       II. Standard of Review.

       We will not reverse the sentence imposed absent an abuse of discretion or

some defect in the sentencing procedure. See State v. Formaro, 638 N.W.2d 720,

724 (Iowa 2002). When the sentences imposed are within the statutory limits, they

are “cloaked with a strong presumption in” their favor. Id. Chairse’s sentence is

within the statutory limits; the maximum penalty for an aggravated misdemeanor

is a term of imprisonment not to exceed two years. See Iowa Code § 903.1.




1
  Iowa Code section 908.10A requires “[t]he new sentence of imprisonment for conviction
of an aggravated misdemeanor shall be served consecutively with the term imposed for
the parole violation, unless a concurrent term of imprisonment is ordered by the court.”
The record does not establish that Chairse’s parole had already been revoked at the time
of sentencing.
                                          4


       III. Analysis.

       Chairse argues the district court failed to consider mitigating factors,

including his family support and work history. Chairse claims the only factor the

district court considered was his criminal history.      The State claims proper

discretion was exercised because the sentence was within the statutory guidelines

and the factors articulated in the sentencing order were sufficient. We agree with

the State.

       The sentencing court has a duty to provide an explanation for imposing

consecutive sentences. See State v. Hill, 878 N.W.2d 269, 275 (Iowa 2016). “A

sentencing court’s statement of its reasons satisfies the rule if it recites reasons

sufficient to demonstrate the exercise of discretion and indicates those concerns

which motivated the court to select the particular sentence which it imposed.”

State v. Garrow, 480 N.W.2d 256, 259 (Iowa 1992). The court is not required to

specifically acknowledge each claim of mitigation urged by a defendant. State v.

Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

       Here, the district court gave its reasons for imposing a consecutive

sentence, and those reasons were sufficient. See State v. Keopasaeuth, 645
N.W.2d 637, 641–42 (Iowa 2002) (noting that a court’s stated reasons for

consecutive sentences need not be detailed but must be sufficient to allow for

appellate review of the discretionary action). The district court did not abuse its
                                     5


discretion but made a reasoned choice to impose a consecutive sentence rather

than a concurrent one.

      We affirm.

      AFFIRMED.